718 S.E.2d 396 (2011)
SONGWOOYARN TRADING COMPANY, LTD.
v.
SOX ELEVEN, INC. and Ung Chul Ahn, Defendants and Third Party Plaintiffs,
v.
Jae Cheol Song, Third Party Defendant.
No. 309P11.
Supreme Court of North Carolina.
November 9, 2011.
Milton Heath Gilbert, Jr., for Ahn, Ung Chul.
Ross R. Fulton, Charlotte, for Songwooyarn Trading Company, Ltd.

ORDER
Upon consideration of the petition filed on the 25th of July 2011 by Defendant (Ung Chul Ahn) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 9th of November 2011."